Citation Nr: 1147177	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for dental trauma, to include broken teeth.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  Dental records indicate that teeth numbered 9 and 10 had crowns placed in June 1972, during active service.   

2.  There is no evidence that the placing of crowns on these teeth was due to loss of substance of the mandible or maxilla, nor were they filled or extracted after more than 180 days of active service.  


CONCLUSION OF LAW

Dental trauma, to include broken teeth, was not incurred in or aggravated by active service, nor have the criteria for outpatient treatment for a dental disorder been met. 38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In July 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  

The Board acknowledges that the content of the July 2005 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred concurrently with the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the March 2006 rating decision, May 2007 SOC, and August 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Finally, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records.  VA also requested records from the Long Beach VA Medical Center (VAMC), as the Veteran stated that he was treated there in the 1970s.  However, the VAMC sent a response in December 2009 stating that no records pertaining to the Veteran could be located in the archives.  The Board finds that further attempts to locate these records would be futile, and no additional assistance in obtaining them is necessary to fulfill the duty to assist.   

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran is claiming entitlement to service connection for broken teeth due to a fall that occurred during active service.  Specifically, he contends that he fell on the floor, face first, while stationed at Fort Lee, Virginia, between May and July 1972.  In this regard, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Thus, in the current case, adjudication of the claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to service-connected compensation benefits.

The criteria for establishing entitlement to service connection have been set forth above, and need not be repeated.  However, it is noted that the dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.

The Veteran's January 1972 enlistment examination report is negative for any dental problems or loss of teeth.  There is no documentation of a fall or dental trauma occurring in May to July 1972, or at any other time during service.  His dental chart shows that temporary crowns were placed on teeth numbers 9 and 10.  However, there is no indication as to whether those teeth were broken.  His November 1974 separation examination does not document any dental problems or broken teeth.  

Following separation from service, a March 1992 periodic medical examination (for Reserve service) report does not indicate any dental problems.  His March 1993, July 1994, and September 1995 Annual Medical Certificates indicate denial of dental problems.

In October 1995, a Reserve service medical treatment note indicates that the Veteran was seen by a private dentist for a root canal.  He had additional root canals in April 1998, June 2000, and November 2004.

An August 1996 Annual Medical Certificate indicates the Veteran had a "broken crack" in his tooth, and that the tooth was repaired in July 1996.  There is no indication that this broken tooth was related to a military injury.  

A February 1997 periodic medical examination report does not document any dental problems.  

In July 2007, he had a tooth extracted from the upper right jaw.  Again, there is no indication that the extraction was related to any military injury.  

Upon careful review of the evidence of record, it is found that service connection for broken teeth has not been established.  As noted, dental disorders that may be compensable include irreplaceable missing teeth, and disease and damage to the jaw.  38 C.F.R. § 4.150, DCs 9900-9916.  Missing teeth may be compensable for rating purposes under DC 9913.  However, the regulation specifies that tooth loss is only compensable where it is due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Further, the Note immediately following that code states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.

In the instant case, there is no objective, competent evidence of record that the Veteran has irreplaceable missing teeth or that any loss of teeth has been caused by loss of substance of the body of the maxilla or mandible.  The evidence does not demonstrate that he sustained any injury to the teeth or that he had suffered from any qualifying disease of the jaw in service.  Moreover, although the Veteran contends he suffered broken teeth in service, he does not contend that there was any damage to the jaw.  Nor is there any suggestion that he had any other condition listed among the compensable dental and oral conditions under the Rating Schedule.  See 38 C.F.R. § 4.150.  Thus, entitlement to service connection for compensation purposes must be denied.

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment.

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381 (2011).

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted.  Such guidelines are as follows:

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.

The Board further notes that 38 C.F.R. § 17.161 sets forth classes of eligibility for dental treatment.  Under 38 C.F.R. § 17.161(a), addressing Class I eligibility, it is provided that those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function.  

Furthermore, 38 C.F.R. § 17.161(b) provides eligibility for dental treatment under Class II, Class II(a), Class II(b), and Class II(c).  With respect to Class II, Class II(a), and Class II(b), having a service-connected compensable or noncompensable dental disability or condition is a predicate to eligibility.  Class II(c) eligibility is not dependent on having a service-connected compensable or noncompensable dental disability or condition.  Instead, eligibility is dependent upon having POW status for a period on 90 days or more.  It is determined that "noncompensable" service-connected disability, for purposes of 38 C.F.R. § 17.161, would include a grant of service connection for treatment purposes, and not simply a "zero percent" evaluation for compensation under 38 C.F.R. § 4.150.

In the present case, the 1972 enlistment examination report does not show any missing or broken teeth that were noted at entrance into service.  Moreover, the teeth numbered 9 and 10 were covered with crowns after less than 180 days of active service, and there is no indication that those teeth were filled or extracted.  Thus, the Board concludes that the criteria under 38 C.F.R. § 3.381(a) have not been satisfied here, and the Veteran's broken teeth are not considered service-connected for treatment purposes.  

In conclusion, the evidence of record does not support a grant of entitlement to service connection for dental trauma, to include broken teeth, including for outpatient treatment purposes.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.


ORDER

Service connection for dental trauma, to include broken teeth, is denied.  


REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to his hearing loss and tinnitus claims under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the Veteran contends he was trained as a supply clerk and armorer, and when he was stationed at Fort Jackson, he was out in the field when the basic trainees were firing their weapons.  This exposure to weapon fire took place for approximately 6 months.  He complained to his supervisor that he could not hear, and it was suggested that he find another career field.   

The Veteran's January 1972 enlistment examination report did not show any complaints of hearing loss or tinnitus, and an audiogram showed normal hearing.  An audiogram conducted at the separation examination in November 1974 showed results almost identical to those at the time of enlistment.  

Following separation from service, an audiogram conducted at Kaiser Permanente showed only mild hearing loss in the left ear at 500 Hertz (Hz).  Hearing was normal at all other frequencies.  

Hearing loss was first demonstrated at a March 1992 periodic medical examination, with high frequency hearing loss diagnosed in the left ear.  

In June 2006, the Veteran had another audiogram at Kaiser Permanente.  The audiologist noted a history of longstanding hearing loss in the left ear, according to the Veteran.  The audiologist also noted a history of military noise exposure according to the Veteran, as well as a history of tinnitus.  The audiologist assessed mild to severe precipitously sloping sensorineural hearing loss in the left ear, and opined that it is as likely as not that the hearing loss is a result of noise exposure (presumably military noise exposure).  

An award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102.  Governing judicial precedent acknowledges the difficulty sometimes faced by medical experts, but requires a thorough discussion where the medical evidence is not unequivocal.  See Bloom v. West, 5 Vet. App. 104, 105 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the degree of medical certainty required for adjudication).  More recently, in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court noted that an examiner's statement that an opinion cannot be provided in a case "without resort to mere speculation . . . must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled."  Based on the foregoing, and in particular, the 2006 audiologist's opinion, the Board finds that a VA examination is necessary to obtain an opinion as to whether the Veteran's current hearing loss and tinnitus are related to military noise exposure, and to address the gap in time between the exposure and onset of hearing loss, which the 2006 audiologist failed to do so.   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an ENT specialist with regard to the causation or etiology of his current hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's hearing loss was incurred during or caused by active service, or whether such incurrence or causation is unlikely (i.e., less than a 50-50 probability).  The examiner should assume the Veteran's statements as to noise exposure are true, and must provide an explanation for the opinion reached.

b.  Next, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's tinnitus was incurred during or caused by active service, or whether such incurrence or causation is unlikely (i.e., less than a 50-50 probability).  The examiner should assume the Veteran's statements as to noise exposure are true, and must provide an explanation for the opinion reached.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed hearing loss and tinnitus.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


